 Case 5:16-cv-01560-MWF-SHK Document 234 Filed 07/10/20 Page 1 of 2 Page ID #:6524




1
2
                                                                               JS-6
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   JOHN GOCKE,                                 ) Case No. ED CV 16-1560-MWF (SHKx)
                                                 )
12                            Plaintiff,         )
                                                 ) JUDGMENT AFTER TRIAL
13               v.                              )
                                                 )
14                                               )
     UNITED STATES OF AMERICA,                   )
15                                               )
                              Defendant.         )
16                                               )
                                                 )
17                                               )
                                                 )
18                                               )
                                                 )
19
20
21         Following a trial to the Court, the Court entered its Findings of Fact and
22   Conclusions of Law. Consistent with the Findings of Fact and Conclusions of Law, and
23   pursuant to Rules 54(a) and 58(b) of the Federal Rules of Civil Procedure,
24         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment on the
25   merits be entered as follows:
26   ///
27   ///
28   ///



                                                 -1-
 Case 5:16-cv-01560-MWF-SHK Document 234 Filed 07/10/20 Page 2 of 2 Page ID #:6525




1         1.    Judgment is entered in favor of Defendant County of San Bernardino and
2               Detective Daniel Maddox and against Plaintiff John Gocke on the following
3               six claims: (1) violation of California Bane Act, Cal. Civ. Code § 52.1, et
4               seq.; (2) violation of the California Ralph Act, Cal. Civ. Code § 51.7, et seq.;
5               (3) negligent infliction of emotional distress; (4) violation of Plaintiff’s
6               Fourth Amendment rights; (5) violation of civil rights, false arrest /
7               imprisonment; and (6) violation of civil rights, supervisor liability.
8         2.    Judgment is entered in favor of Defendant the United States of America and
9               against Plaintiff on the following three claims: (1) false arrest /
10              imprisonment; (2) violation of Plaintiff’s Fourth Amendment rights; and
11              (3) battery.
12        3.    Judgment is entered in favor of Plaintiff and against Defendant the United
13              States of America on the following three claims: (1) assault; (2) negligence;
14              and (3) conversion.
15        4.    Damages are awarded to Plaintiff in the amount of $71,234.36.
16        5.    Defendants County of San Bernardino and Detective Daniel Maddox are
17              awarded costs against Plaintiff as provided by law. Plaintiff is awarded costs
18              against Defendant United States of America as provided by law.
19
20
     Dated: July 10, 2020
21                                                      MICHAEL W. FITZGERALD
22                                                       United States District Judge

23
24
25
26
27
28



                                                 -2-
